Citation Nr: 0513062	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  95-37 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from March to August of 
1945, from June 1949 to January 1970, and from February 1991 
to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO rating action which denied the 
veteran's claims for a total disability rating for individual 
unemployability (TDIU).  The veteran appealed, and in January 
1998 and December 2003, the Board remanded the claim for 
additional development.  

In December 1997, a hearing was held at the Board before C. 
W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

As noted in the Board's December 2003 remand, the veteran has 
raised the issue of entitlement to service connection for 
residuals of a stroke.  This claim has not been adjudicated 
by the agency of original jurisdiction, and is referred to 
the RO for appropriate action.  See RO's February 1998 letter 
(acknowledging receipt of a claim for service connection for 
"a cerebrovascular accident (stroke)"; see also letter from 
the veteran, received in February 1999.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are: 
degenerative joint disease of the lumbar spine, evaluated as 
50 percent disabling, which includes a 10 percent rating for 
a fracture of T-12 (see rating action of March 2001); 
bilateral hearing loss, evaluated as 20 percent disabling; 
duodenal ulcer, evaluated as 10 percent disabling; and 
fracture of the right fifth metacarpal, evaluated as 0 
percent disabling (noncompensable); the veteran's combined 
evaluation is 60 percent.  

2.  The veteran has four years of college; he has about 21 
years' experience in telecommunications as a manager, 
adviser, consultant, engineer and support specialist; he has 
three years of experience as an intelligence analyst; he last 
worked in 1994.  

3.  The veteran's service-connected disabilities do not 
preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected disabilities.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).

A review of the RO's most recent decision, dated in March 
2001, shows that service connection is currently in effect 
for the following conditions: degenerative joint disease of 
the lumbar spine, evaluated as 40 percent disabling with an 
additional 10 percent added for fracture of T-12; bilateral 
hearing loss, evaluated as 20 percent disabling; duodenal 
ulcer, evaluated as 10 percent disabling; and fracture of the 
right fifth metacarpal, evaluated as 0 percent disabling 
(noncompensable).  The veteran's combined evaluation is 60 
percent.  Given the foregoing, the veteran does not meet the 
minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).  He does not have a combined 70 percent evaluation, 
nor does he have a single evaluation of 60 percent or more, 
even when the provision concerning common etiology is 
considered.  Therefore, the only possible means by which TDIU 
may be awarded prior to November 30, 1999 is on an 
extraschedular basis.  See 38 C.F.R. §§ 3.321, 4.16(b).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.

With regard to the veteran's employment history, his TDIU 
application, received in May 1995, and his vocational 
rehabilitation records, to include his resume, shows that the 
veteran reports that he has four years of college,  that he 
has he has about 21 years' experience in telecommunications 
as a manager, adviser, consultant, engineer and support 
specialist, and that he has three years of experience as an 
intelligence analyst (between 1991 and 1994).  He indicates 
that he last worked in 1994.  

The Board initially notes that the veteran has a number of 
conditions for which service connection is not currently in 
effect.  In this regard, he is shown to have a history that 
includes dysthymic disorder, a right shoulder condition, 
tinnitus, and a stroke.  The disabling effects of these 
conditions and the effects of advancing age cannot be 
considered in determining whether the veteran is entitled to 
a TDIU rating.  While recognizing that his back disability 
may limit him, it is clear that he has both the education and 
occupational experience to qualify for employment not 
requiring any physical exertion or undue stress on his back.  

VA examination reports, dated in April 1998, and April and 
September of 2000, show that the veteran complained of low 
back pain.  His diagnoses included moderate to moderately 
severe SNHL (sensorineural hearing loss) AU (bilaterally), 
with fair word recognition, bilaterally, and mild DJD 
(degenerative joint disease) of the lumbar spine.  These 
reports show inter alia that the right fifth metacarpal had a 
full range of motion and that "he really has no problem with 
this hand at the present time," that he indicated that he is 
unlimited in walking, that he could forward flex to the point 
at which his fingertips were about 12 inches from the floor, 
with lateral bending was 20 percent of normal to the left and 
60 percent of normal to the right (April 2000 report), that 
he had 40 degrees of flexion, extension to "10-15" degrees, 
and side bending at "10-15" degrees, with mild to moderate 
functional impairment (September 2000).  

The veteran's vocational rehabilitation records include 
reports from a VA counseling psychologist, dated in June 
1999, which show that the psychologist stated the following: 
the veteran had lost his motor vehicle driver's license, 
apparently due to residuals of a stroke; the veteran showed a 
pattern of applying for Chapter 31 benefits and then writing 
vitriolic letters to Congressional or higher-authority 
figures in the Federal Government when the program does not 
serve him as he feels it should; the veteran failed to 
complete an extended evaluation; "Due to his age (71), 
deteriorating health, inability to complete planned services, 
veteran is not feasible to continue vocational 
rehabilitation"; further efforts within the vocational 
rehabilitation process were contraindicated.  The vocational 
rehabilitation records show that in September 1999, the case 
was reopened at the request of the veteran, however, he 
declined to undergo an examination of his hearing, stating 
that it was "inappropriate."  A December 1999 report states 
that the veteran had failed to report for his appointment, 
that he did not respond to a 30-day "discontinuation 
letter," and that the prior declaration of infeasibility was 
left intact.  Finally, the reports show that there was 
another attempt to reopen the claim.  However, an October 
2000 letter from a private evaluation services coordinator 
indicates that the veteran had been scheduled for an 
assessment, but that he reported that he was not interested 
in completing the assessment and that he had no way to get to 
the facility.  An October 2000 letter from a VA counseling 
psychologist states that the veteran's claim was placed in 
disallowed status because he had failed to pursue his claim.  
A "report of contact" (VA Form 119) dated in December 2000, 
indicates that the veteran called about his vocational 
rehabilitation claim, that he was told that his case had been 
discontinued and that he must reapply before he could be 
rescheduled, and that he hung up while his file was being 
checked.  

The Board notes that there is no competent evidence stating 
that the veteran is unemployable due to his service-connected 
conditions, nor is it otherwise shown that his disability 
picture is exceptional or unusual, and the Board finds that 
the evidence does not show that -- even when considering the 
limitations and exacerbations due to the veteran's service-
connected disabilities -- some factor exists that takes this 
veteran's case outside the realm of the usual so as to 
support a finding of individual unemployability.  Entitlement 
to TDIU is thus not established.

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service- 
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 1995 decision that the evidence 
did not show that the criteria for TDIU had been met.  That 
is the key issue in this case, and the RO's decision, the 
Statement of the Case (SOC), and four Supplemental Statements 
of the Case (SSOCs) informed the appellant of the relevant 
criteria.  The December 2004 SSOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in November 2002 and May 
2004, the RO notified the veteran of the information and 
evidence the RO would obtain and the information and evidence 
the veteran was responsible to provide.  The Board concludes 
that the discussions in the November 2002 and May 2004 
letters, the RO's decision, the SOC and the December 2004 
SSOC, adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the November 2002 and May 2004 
notices, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I) the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, in the November 2002 and May 2004 letters from 
the RO, the veteran was notified of the information and 
evidence the RO would obtain and the information and evidence 
the veteran was responsible to provide.  He was notified that 
it was still his responsibility to support his claim.  See 
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) 
(2004).  He was asked to identify all evidence which he 
desired VA to help him obtain, and he was provided with the 
appropriate forms (VA Forms 21-4138 and/or 21-4142).  There 
is no record of a reply that is responsive to either of these 
letters.  
 
It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  The Board also notes that the November 2002 and 
May 2004 notification letters were sent to the veteran after 
to the RO's August 1995 decision that is the basis for this 
appeal.  See Pelegrini II, No. 01-944, slip op. at 8-11 (June 
24, 2004).  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was decided prior 
to the enactment of the VCAA.  In such cases, there is no 
error in not providing notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Id.  Rather, 
the appellant is to be given proper subsequent VA process, 
and the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

The November 2002 and May 2004 letters were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In addition, after the May 2004 
letter was sent, the case was readjudicated and in December 
2004 a Supplemental Statement of the Case was provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records, to include 
VA vocational rehabilitation records.  The veteran has also 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


